DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-17, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, 9-17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Cui et al., US 20200196209 A1 (hereafter referred to as Cui) in view of Doganata et al., US 20150348065 A1 (hereafter referred to as Doganata).
A.	Regarding claim 17, Cui teaches a system (abstract, “A system comprises: a memory that stores executable instructions; and a processor, coupled to the memory, that facilitates 
execution of the executable instructions to perform operations.”), comprising: 
multiple network controllers each associated with a different network of a plurality of networks (p. 25, “The satellite controller can be or include a satellite communication system in some embodiments.” p. 27, “One or more terrestrial networks can exist for different types of networks, each terrestrial network controlled by a terrestrial controller.  For example, terrestrial controllers (e.g., terrestrial controller 104) can be as shown in FIG. 1.” “The terrestrial controllers (e.g., terrestrial controller 104) (and/or, in some embodiments, the mobile devices to which they are communicatively coupled) can communicate directly with SDN controller 102.”); 
a non-transitory memory storing instructions (p. 40, “Turning back to FIGS. 2, 3A and 3B, memory 206 can be a computer-readable storage medium storing computer-executable instructions and/or information configured to perform one or more of the functions described herein with reference to the SDN controller 102 (or any components of the SDN controller 102) …”); and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method (p. 32, “In some embodiments, one or more components of the SDN controller 102 can be software, hardware or a combination of software 
receiving a request for a network service, the network service being functionality provided in each network of the plurality of networks (p. 35, “For example, the communication component 200 of SDN controller 102 can receive (e.g., from one or more mobile devices such as mobile device 108 … one or more applications or services requested by a mobile device such as mobile device 108.”); 
in response to receiving the request (p. 40,  “… the SDN controller 102 (or any components of the SDN controller 102) including, but not limited to, evaluating one or more resources of a terrestrial network and/or a satellite network, assigning resources for an application or a service from one or a combination of a terrestrial network and a satellite network, communicating information to control a terrestrial controller or a satellite controller to provide resources (or to provide defined resources identified by the SDN controller 102) to a mobile device or the like.” ): 
identifying, by the system, a user-specific policy associated with the request (p. 40, “As such, a data storage (not shown) within or communicatively coupled to the SDN controller 102 can store information for use by the memory 206 and processor 210 comprising, but not limited to, policy information or rules for handling or provisioning of different applications or services, service level agreement information for one or more entities associated with a mobile device, quality of experience information or subscription information from an entity associated with a user mobile device,...” See also p. 66, “Accordingly, the SDN controller 102 can collect 
determining, by the system from the user-specific policy, at least one parameter (p. 61, “At step 2, upon the reception of the mobile device 108 feedback by the SDN controller 102 (either directly or via the terrestrial controller 104), the SDN controller 102 can take into account the service level agreement (SLA) for the entity/user associated with the mobile device 108 (e.g., the Quality of Service for which the entity/user has a subscription), and the services/application being executed on the mobile device 108 or that the mobile device 108 has requested, and/or services policy … the policy for handling the application or any number of other policy-based factors)…”), 
checking, by the system, a current health of each network of the plurality of networks (p. 37, “The information shown in the enhancing layer 120 can be an example of the resources of the different terrestrial networks shown.  By way of example, but not limitation, the location, diameter, bandwidth (BW) and/or load condition.” … “The enhancing layer 120 can show the value of various aspects at a particular time and the resources can change from time to time.  For example, if the coverage, bandwidth and/or the load condition (e.g., access load or the backhaul load) at that time.” Also see p. 61, “The SDN controller 102 can determine information/resources available from a satellite network and the information/resources available from the terrestrial network serving the mobile device 108.  In some embodiments, 
processing, by the system, the request to select one or more of the network controllers to use for providing the network service (p. 66, “As such, based on the network conditions and policy, the SDN controller 102 can make decision on whether to trigger the satellite for this providing a particular application to a particular mobile device (or whether to use a particular terrestrial network versus another terrestrial network for a particular application).”), the selection being made based on the at least one parameter and based on the current health of each network of the plurality of networks (p. 63,  “For example, the agreed upon service level agreement (SLA) with the user/customer/entity can determine what resources to use for what services (e.g., high value resources being 5G NR and satellite considered low/affordable resource in the spectrum of resources).  In some embodiments, the prior AI feedback from the system can decide what resource is the best fit to what services in addition to employing the SLA.”); and 
causing the selected one or more of the network controllers to provide the network service (p. 27, “In one or more embodiments described herein, the integrated network can comprise a terrestrial network (not shown) and a satellite network (not shown) integrated with one or another via a controller (e.g., software-defined networking (SDN) controller 102) that communicates with both networks and provides intelligent access network selection.” Also see 
B.	Claim 1 is a method comprising steps similar to the functionality of the system of claim 17 above. Claim 1 is rejected on the same rationale.
C.	Claim 16 is a method performed by a system similar to claim 17, above. Claim 16 is rejected on the same rationale as claim 17, above. 

D.	Regarding dependent claim 2, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, wherein a plurality of the multiple network controllers are associated with a same type of network provided by different service providers (Cui, p. 27, “One or more terrestrial networks can exist for different types of networks, each terrestrial network controlled by a terrestrial controller.  For example, terrestrial controllers (e.g., terrestrial controller 104) can be as shown in FIG. 1.  Terrestrial controller 104, for example, can be or control an access point device for a femto cell (e.g., access point device 156) or for Wi-Fi (e.g., access point device 150) ..”).

F.	Regarding dependent claim 4, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, wherein a machine learning algorithm is utilized for processing the request to select the one or more of the network controllers to use for providing the network service (Cui, p. 34, “The intelligent resource management component 107 and/or satellite radio controller function 109 can control the resources both in the access and backhaul networks and provide a feedback to the system as a form of artificial intelligence (AI) to further improve a prediction of resources needed for different services in the network.” Also see p. 93, “The embodiments (e.g., in connection with automatically identifying acquired cell sites that provide a maximum value/benefit after addition to an existing communication network) can employ various AI-based schemes for carrying out various embodiments thereof.  Moreover, the classifier can be employed to determine a ranking or priority of each cell site of an acquired network.”).
G.	Regarding dependent claim 5, Cui-Doganata teaches the non-transitory computer readable medium of claim 4, as cited above. Although, Cui teaches, in p. 94, “… one or more of the embodiments can employ classifiers that are explicitly trained (e.g., via a generic training 
H.	Regarding dependent claim 6, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, wherein the at least one parameter to optimize is quality associated with provisioning the network service (Cui, p. 57, “At 706, method 700 can comprise determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on at least the first condition.” “In some embodiments, the first condition factors in a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status, and wherein the first condition further factors in a subscription for the defined application or a quality of experience received from an entity to whom the defined application is to be provided.”)

J.	Regarding dependent claim 10, Cui-Doganata teaches the non-transitory computer readable medium of claim 9, wherein the request is received from one of the multiple slave devices (Cui, Control signals including requests from the mobile device are directed to the appropriate wireless network component. p. 18, “Likewise, the terms "access point (AP)," "Base Station (BS)," BS transceiver, BS device, cell site, cell site device, "Node B (NB)," "evolved Node B (eNode B)," "home Node B (HNB)" and the like, are utilized interchangeably in the application, and refer to a wireless network component or appliance that transmits and/or receives data, control, voice, video, sound, gaming or substantially any data-stream or signaling-stream from one or more subscriber stations.” p. 27, “Terrestrial controller 104, for example, can be or 
K	Regarding dependent claim 11, Cui-Doganata teaches the non-transitory computer readable medium of claim 10, wherein the master device causes the selected one or more of the network controllers to provide the network service to the one of the multiple slave devices (Cui, p. 28, “The SDN controller 102 can select the best access technology/network for a particular mobile device and a given application or service in one or more embodiments ..” See also, p. 27; “For example, terrestrial controllers (e.g., terrestrial controller 104) can be as shown in FIG. 1.  Terrestrial controller 104, for example, can be or control an access point device for a femto cell (e.g., access point device 156) or for Wi-Fi (e.g., access point device 150) …”).
L.	Regarding dependent claim 12, Cui-Doganata teaches the non-transitory computer readable medium of claim 9, wherein the master device processes requests for network services from the multiple slave devices and processes the requests to cause selected ones of the multiple network controllers to provide the network services to the multiple slave devices.
M.	Regarding dependent claim 13, Cui-Doganata teaches the non-transitory computer readable medium of claim 9, wherein the multiple slave devices are internet of things (IoT) devices (Cui, p. 24, 6G ubiquitous communications networks supports “ … “different applications and services, such as connected infrastructure, wearable computers, autonomous driving, Internet of Everything (IoE) …” “As used herein, the term "ubiquitous" as relates to a 6G network in the embodiments presented herein can mean a large or endless number of access 
N.	Regarding dependent claim 14, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, wherein the system provides multiple transmission support (Cui, p. 23, “One or more embodiments can provide a framework for an integrated 6G radio network including not only 3GPP radio technologies and boosting or enhancing capabilities such as Wi-Fi, low-power wide-area network (LPWAN), long range (LoRa) radio access networks (RANs), etc., but also satellite networks.”).
O.	Regarding dependent claim 15, Cui-Doganata teaches the non-transitory computer readable medium of claim 14, wherein the multiple transmission support enables the selected one or more of the network controllers to provide the network service while at least one other one of the network controllers is providing another network service (p. 69, “… the application being executed or requested to be executed on the mobile device 108 (e.g., a large file downloading), to improve the overall system capacity, the SDN controller 102 instructs the satellite radio controller function (SRCF) 109 of the satellite controller 106 to schedule the large file downloading to the mobile device 108 to be performed over a satellite network … At step 3, for other applications, such as voice, the SDN controller 102 instructs the terrestrial radio controller function (TRCF) 105 of the terrestrial controller 104 on how much bandwidth is needed for the 5G radio to allocate for the mobile device 108.  At step 4, the TRCF 105 schedules the radio resources to the mobile device based on the input from the SDN controller 102.”).

Q,	Regarding dependent claim 22, Cui-Doganata teaches the non-transitory computer readable medium of claim 21, wherein the existing network service is consumed through a first network controller of the multiple network controllers (Cui, p. 60, “While driving to an area with less LTE/5G coverage, a mobile device 108 located in the car or in the possession of a user of the mobile device 108 in the car can provide feedback to the terrestrial controller (e.g., terrestrial controller 104) or SDN controller 102 about 4G coverage and/or lack of LTE/5G coverage to obtain more resources assigned from the SDN controller 102.  For example, a passenger may be watching video and therefore require high bandwidth so the mobile device 108 can run the video application …”), and wherein the selected one or more of the network controllers is at least one second network controller of the multiple network controllers (Cui, satellite controller 106, see below) such that the device of the user is caused to switch from 
R.	Regarding dependent claim 23, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, wherein the user-specific policy is configured for a current user of a device from which the request is received (Cui, “the SDN controller 102 can take into account the service level agreement (SLA) for the entity/user associated with the mobile device 108 (e.g., the Quality of Service for which the entity/user has a subscription), and the services/  application being executed on the mobile device 108 or that the mobile device 108 has requested, and/or services policy (e.g., whether the application is a latency-tolerated application, whether the entity has a subscription that indicates the entity is a non-premium or a premium customer …”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and Doganata as applied to claim 1 above, and further in view of  Udupi et al., US 10205677 B2 (hereafter referred to as Udupi).
S.	Regarding dependent claim 7, Cui-Doganata teaches the non-transitory computer readable medium of claim 1, as cited above. Cui-Doganata does not specifically teach wherein the at least one parameter to optimize is cost associated with provisioning the network service. However, in the same field of endeavor, Udupi teaches teach wherein the at least one parameter to optimize is cost associated with provisioning the network service (column 3, lines 1-15; “(3) defining constraints, in terms of the assignment variables and/or cost variables, based on one or more of the following: the state information, one or more policies, one or more business rules, one or more affinity rules, and one or more anti-affinity rules, and (4) solving for the optimized placement of cloud resources based on the constraints and an objective function in terms of the assignment variables and cost variables.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui-Doganata to substitute optimization for cost from Udupi for the optimization from Cui-Doganata to “find an optimal placement which minimizes the cost function while ensuring constraints are satisfied.”

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui and Doganata as applied to claim 1 above, and further in view of  Iyer et al., US 7711372 B2 (hereafter referred to as Iyer).


T.	Regarding dependent claim 24, Cui-Doganata does not specifically teach the non-transitory computer readable medium of claim 1, wherein the selection of one or more of the network controllers is further based on a forecast of a load of each network controller of the multiple network controllers. However, in the same field of endeavor, Iyer teaches wherein the selection of one or more of the network controllers is further based on a forecast of a load of each network controller of the multiple network controllers (column 3, lines 18-31, “The teachings of the invention recognize that instead of communicating raw data to a centralized controller that may be used for predictive handoffs, that the base stations 14 may analyze necessary data and generate a normalized factor, referred to here as a usability factor or load factor, that is indicative of the desirability of that particular base station assuming control of a particular mobile station 16.  In this manner, the centralized controllers, such as centralized controller 20, would merely need to compare two numbers (or, as described in greater detail below, multiple sets of two numbers) in order to determine to which base station responsibility should be given, rather than invoking algorithms specific to any particular radio 
implementation associated with the wireless network.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cui-Doganata to substitute forecasting load from Iyer for the load information from Cui-Doganata to provide better user experience by basing decisions on the respective controller usability factor with respect to the services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daidone et al., US 20210288888 A1, teaches a multi service domain controller that coordinates a plurality of domain controllers for provisioning services.
Ravichandran et al., US 20200186411 A1, teaches orchestration the services and provisioning resources across a plurality of domains using a plurality of domain controllers.
Nadeau et al., US 10855684 B2, teaches a plurality of network controllers that are restricted from sharing network information based on constraints.
Mukhopadhyaya et al., US 10530632 B1, teaches a controller for controlling a plurality of co-location service providers to implement a service chain of a plurality of services in different cloud service providers.
Zhang et al., 10230661 B2, teaches a plurality of resource orchestrators and a source orchestrator sends a topology requests to participating resource orchestrators in different network domains.
González Castaño et al., US 9749243 B2, teaches traffic steering controller 110 may 
may send OpenFlow commands to terminal device 120 via connection 101 which instructs the terminal device 120 how to distribute the network traffic being sent by terminal device 120 
through the plurality of access networks 1 through N.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.